*385OPINION AND ORDER
STEPHENS, Chief Justice.
On May 22, 1984, this court ordered the record in the above-styled appeal to be certified on or before June 30, 1984, and further ordered the court reporter, Ms. Jennifer Hale, to appear before this court on September 4, 1984 to show cause why she should not be held in contempt of this court should she fail to timely certify the record on or before June 30, 1984.
Notice of appeal was filed herein on November 3, 1983. The Knott Circuit Court ordered the record herein to be certified within 120 days from November 3, 1983. On March 14, 1984, this court granted appellant Terry’s request for a 60 day extension within which to certify the record herein. On May 22, 1984, this court granted appellant’s request for a second 60 day extension within which to certify the record herein. As of the date of the entry of this order, the record herein has not yet been certified.
Ms. Hale, appearing before this court on September 4, 1984, gave as reasons for her failure to comply with this court’s order of May 22, 1984, her workload of other appeals and trial court reporter duties, and a second employment she maintains with a private attorney. The cause shown is insufficient. The record herein has still not been certified, and Ms. Jennifer Hale hereby stands in contempt of this court for her failure to comply with its order of May 22, 1984.
Accordingly, Ms. Jennifer Hale is hereby fined the sum of $250.00, and is ordered to certify the record herein on or before September 10, 1984. In the event the record herein is not certified on or before September 10, 1984, Ms. Jennifer Hale shall pay an additional fine of $25.00 for each calendar day after September 10, 1984 until the record herein is certified.
Entire court sitting.
All concur, except AKER and STEPHENSON, JJ., who do not concur.